Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  159779                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159779
                                                                   COA: 339027
                                                                   Washtenaw CC: 10-000618-FC
  STEVEN ADERRICK ODOM,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the March 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 6, 2020
           b0429
                                                                              Clerk